                1:21-cv-01065-HMH                 Date Filed 06/02/21      Entry Number 13         Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                      District of South Carolina


                Ventura Salazar Salazar,                          )
                           Petitioner,                            )
                               v.                                 )       Civil Action No.     1:21-1065-HMH
                   M Rhodes Director,                             )
                          Respondents.                            )

                                    JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, Ventura Salazar Salazar, shall take nothing of the respondent, M Rhodes Director, and this
action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                              presiding, and the jury has rendered a verdict.

’ tried by the Honorable                            presiding, without a jury and the above decision was reached.

O decided by the Honorable Henry M. Herlong, Jr., Senior United States District Judge, presiding, Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.


Date: June 2, 2021                                                       ROBIN L. BLUME, CLERK OF COURT

                                                                                              s/L. Baker
                                                                                   Signature of Clerk or Deputy Clerk
